Lawton, J.
(concurring). I concur in the result by reason of the authority of Matter of Pavlic v Haley (20 AD2d 592, affd 13 NY2d 1111), which was affirmed by the Court of Appeals on this single issue. Considering both the legislative history of Election Law § 9-112 (1) and the modern-day philosophy of protecting the express intentions of the voter (see, Matter of Weinberger v Jackson, 28 AD2d 559, affd 19 NY2d 995), I believe that legislative action would be desirable to prevent a recurrence of the unjust result mandated by Election Law § 9-112 (1) in this case. Present — Green, J.P., Hayes, Scudder, Gorski and Lawton, JJ. (Filed Jan. 8, 2002.)